WESTERFIELD, J.
An order of appeal was granted from an alleged judgment said to have been rendered October 24, 1928.
We .find no judgment in the record. *11There is physically attached to _the transcript, though not a part thereof, a folder, apparently of the sort used in the First City Court to enclose records. On the back of the folder there is written in lead pencil:
“10/24/28 Rule to traverse the answers of First National Life Ins. Co., garnishee be dismissed—S—”
It is insisted that the capital letter “S” in this inscription refers to Judge Wm. V. Seeber of the First City Court and that there is no necessity for any other signature. We do not think so. In the first place there are many names, the spelling of which begins with this letter, and, in the next place, a single letter is not a signature, assuming that other irregularities in the alleged judgment might be overlooked. No appeal can be had from an unsigned judgment. Reneau vs. Brown, 8 La. App. 474.
The appeal must be dismissed and it is so ordered.